Citation Nr: 1415953	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

2.  Propriety of the reduction in rating from 100 percent to 20 percent for prostate cancer, as of June 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1965 until September 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Virtual VA and VBMS files have been reviewed.

The issue of the propriety of the reduction in rating from 100 percent to 20 percent for prostate cancer, as of June 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is not manifested by a deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.20, 4.115b, Diagnostic Code 7522 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this case although there was no notice that specifically discussed erectile dysfunction, as this is an appeal arising from the initial grant of service connection, VA's duty to notify under 38 U.S.C.A. § 5103(a) does not apply.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  

VA also has a duty to assist in the development of the claim which includes assisting in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record includes the Veteran's service treatment records, private medical records, lay statements and the report of VA examinations.  

During the November 2012 Board hearing, the undersigned Veterans Law Judge clearly set forth the issue, sought to identify outstanding evidence, and elicited further information as to the dates and locations of treatment.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Although the Veteran reported on his March 2011 Substantive Appeal that he was never physically examined, the record includes two VA examinations.  These examinations are adequate, as they are predicated on a review of the Veteran's medical history, document and consider the Veteran's complaints and symptoms, and fully provide medical evidence that is relevant to the governing rating criteria. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  

Turning to the merits of the claim, the Veteran seeks an increased evaluation for erectile dysfunction.  The RO granted service connection for erectile dysfunction in a September 2009 rating decision and assigned a noncompensable rating pursuant to Diagnostic Code 7522.  

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  No other disability rating is provided; however, the rating schedule authorizes the assignment of a 0 percent rating, even if the rating schedule does not provide for such a rating, if the requirements for a compensable rating are not met.  38 C.F.R. § 4.31, 4.115b, Diagnostic Code 7522.  Diagnostic Code 7522 instructs that entitlement to special monthly compensation (SMC) should also be considered.  In this regard, the Veteran has already been granted SMC for his erectile dysfunction and that issue is not on appeal.

It is not disputed that the Veteran has suffered loss of erectile power, and has been treated unsuccessfully with medication.  The fact remains, however, that a deformity of the penis has not been documented.  No deformity of the penis was observed on either the August 2009 or January 2010 VA genitourinary examinations.  Additionally, an August 2008 post-surgical private record described the penis as having no lesion, masses or plaques, the scrotum, epididymis and testes were all normal.  Furthermore, the Veteran testified that there was no visual flaw.  

The Board considered the Veteran's testimony that deformity is defined by Mosby's Medical Dictionary as "distortion, disfigurement and flaw" and his argument that he had a "flaw" in the sense that he had a blockage that would not allow him to get a full erection.  However, use of "flaw" is not consistently used in the definition of deformity.  Significantly, Dorland's defines deformity as a "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary 481 (30th ed. 2003).  Thus, deformity refers to a malformation or disfigurement of the penis, while the loss of erectile power addresses internal problems with functionality.  Additionally, erectile dysfunction or impotence is defined as lack of power and the entry further defines several types of erectile dysfunction as impotence caused by a disorder in arteries and veins supplying the penis.  See Dorland's at 917 (defining arteriogenic impotence, vasculogenic impotence, and venogenic impotence).  In other words, the blockage or disorder causing the loss of erectile power does not constitute a deformed penis as contemplated in the schedule as such a definition would render the first half of the rating criteria meaningless.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous").

Moreover, no other diagnostic code provides a basis for assignment of a higher rating as it is neither contended nor shown that the Veteran's service-connected erectile dysfunction involves removal of the glans or atrophy or removal of the testis.  38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7523, 7524.

Accordingly, as the Veteran does not have a deformity of the penis, the criteria for a compensable evaluation for erectile dysfunction have not been met.  As there is no medical evidence supporting an increased rating, there also is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 C.F.R. § 3.102.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, in this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ and the rating schedule contemplates loss of power and further provides for additional or more severe symptoms than currently shown by the evidence.  There is no indication the Veteran has any symptoms not expressly contemplated by the rating schedule.  In light of the foregoing, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular rating, along with the special monthly compensation award, is adequate.  Id.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial compensable disability rating for erectile dysfunction is denied.


REMAND

In a January 2010 rating decision, the RO proposed decreasing the rating for prostate cancer from 100 percent to 20 percent and subsequently effectuated this reduction in a March 2010 rating decision.  In June 2010, the Veteran submitted correspondence entitled "Notice of Disagreement" in which he mainly discussed the evaluation of erectile dysfunction but also mentioned the January 2010 rating decision and reduction and discussed the fact that he has to remain on guard to make sure the cancer has completely gone and indicated he required additional radiation six years after the operation.

VA has a legacy of paternalism in its dealings with Veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and must extend a liberal reading to submission from the Veteran.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  With these principles in mind, the Board finds that the Veteran's June 2010 correspondence, while somewhat vague, indicates a disagreement with the reduction and a remand for a statement of the case is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 20.201(noting that special wording is not required and an NOD must be in terms which can be reasonably construed as disagreement with a determination).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of the propriety of the reduction in rating from 100 percent to 20 percent for prostate cancer, as of June 1, 2010.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


